Title: From Thomas Jefferson to John Hampden Pleasants, 19 April 1824
From: Jefferson, Thomas
To: Pleasants, John Hampden

Dear Sir  Monticello Apr. 19. 24.I recieved in due time your favor of the 12th requesting my opinion on the proposition to call a Convention for amending the Constitution of the state. that this should not be perfect cannot be a subject of wonder, when it is considered that ours was not only the first of the American states, but the first nation in the world, at least within the records of history, which peaceably, by it’s wise men, formed, on  free deliberation, a constitution of government for itself, and deposited it in writing, among their archives, always ready and open to the appeal of every citizen. the other states, who successively formed constitutions for themselves also, had the benefit of our outline, and have made on it doubtless successive improvements. one in the very outset, and which has been adopted in every subsequent constitution, was to lay it’s foundation in the authority of the nation. to our convention no special authority had been delegated by the people to form a permanent constitution, over which their successors in legislation should have no powers of  alteration. they had been elected for the ordinary purposes of legislation only, and at a time when the establishment of a new government had not been proposed or contemplated. altho’ therefore they gave to this act the title of a constitution, yet it could be no more than an act of legislation subject, as their other acts were, to alteration by their successors. it has been said indeed that the acquiescence of the people supplied the want of original power. but it is a dangerous lesson to say to them ‘whenever your functionaries exercise unlawful authority over you, if you do not go into actual resistance, it will be deemed acquiescence & confirmation.’ how long had we acquiesced under usurpations of the British parliament? had that confirmed them in right, and made our revolution a wrong? besides, no authority has yet decided whether this resistance must be instantaneous; when the right to resist ceases, or whether it has yet ceased? of the 24. states now organised, 23. have disapproved our doctrine and example, and have deemed the authority of their people a necessary foundation for a constitution.Another defect which has been corrected by most of the states is that the basis of our constitution is in opposition to the principle of equal political rights, refusing to all but freeholders any participation in the natural right of self-government. it is believed, for example that a very great majority of the militia, on whom the burthen of military duty was imposed in the late war, were men unrepresented in the legislation which imposed this burthen on them. however nature may by mental or physical disqualifications have marked infants and the weaker sex for the protection, rather than the direction of government, yet among the men who either pay or fight for their country, no line of right can be drawn. the exclusion of a majority of our freemen from the right of representation is merely arbitrary. and an usurpation of the minority over the majority; for it is believed that the Non-freeholders compose the majority of our free & adult male citizens.And even among our citizens who participate in the representative privilege, the equality of political rights is entirely prostrated by our constitution. upon what principle of right or reason can any one justify the giving to every citizen of Warwick as much weight in the government as to 22. equal citizens in Loudon, and similar inequalities among the other counties? if these fundamental principles are of no importance in actual government, then no principles are important, and it is as well to rely on the dispositions of an administration, good or evil, as on the provisions of a constitution.I shall not enter into the details of smaller defects, altho’ others there doubtless are, the reformation of some of which might very much lessen the expences of government, improve it’s organisation, and add to the wisdom and purity of it’s administration in all it’s parts. but these things I leave to others, not permitting myself to take sides in the political questions of the day. I willingly acquiesce  in the institutions of my country, perfect or imperfect; and think it a duty to leave their modifications to those who are to live under them, and are to participate of the good or evil they may produce. the present generation has the same right of self-government which the past one has exercised for itself. and in the full vigor of body and mind are more able to judge for themselves than those who are sinking under the wane of both. if the sense of our citizens on the question of a convention can be fairly and fully taken, it’s result will, I am sure, be wise and salutary; and far from arrogating the office of advice, no one will more passively acquiesce in it than myself. retiring therefore to the tranquility called for by increasing years and debility, I wish not to be understood as intermedling in this question; and to my prayers for the general good, I have only to add assurances to yourself of my great esteem and respect.Th: Jefferson